FIRST DIVISION
                                                   June 23, 2008




No. 1-06-2448

JOSETTA NAIR and SEGRAN NAIR,            )    Appeal from the
                                         )    Circuit Court of
     Plaintiffs-Appellants,              )    Cook County.
                                         )
          v.                             )
                                         )
ALLEN BLOOM, M.D., MELVIN BOULE, M.D.,   )
and RUSH-COPLEY MEMORIAL HOSPITAL and    )
THE RUSH SYSTEM FOR HEALTH,              )    Honorable
                                         )    Donald J. Suriano,
     Defendants-Appellees.               )    Judge Presiding.


     JUSTICE WOLFSON delivered the opinion of the court:

     The outcome of this case turns on when plaintiffs knew or

should have known their injury was wrongfully caused.

     Plaintiffs Josetta Nair and Segran Nair filed a complaint

for medical malpractice and loss of consortium against defendants

Allen Bloom, M.D., Melvin Boule, M.D., and Rush-Copley Memorial

Hospital (Rush-Copley) and The Rush System for Health (Rush).

The trial court entered summary judgment for defendants,

concluding the complaint was filed after the two-year statute of

limitations had run.   We affirm.

FACTS

     According to plaintiffs’ Second Amended Complaint, on

September 2, 1998, Josetta Nair went to the Rush-Copley emergency

room complaining of abdominal pain.   Dr. Alan Bloom examined her
1-06-2448

and performed a surgical consultation.     Dr. Melvin Boule, a

radiologist, read her CT scan and ultrasound as normal.     Josetta

was discharged from the hospital.     Josetta returned to the

emergency room the next day with complaints of abdominal pain.

She was given a shot for pain management and sent home.     On

September 4, 1998, she arrived at Rush-Copley with complaints of

severe abdominal pain and vomiting.     She was admitted to the

hospital.

     On September 5, 1998, Dr. Bloom performed exploratory

surgery and removed an "adhesive band" of tissue blocking the

bowel.    He diagnosed Josetta with a small bowel obstruction.    She

remained in the hospital for the next ten days.

     On September 15, 1998, Dr. Bloom performed a second surgery.

Following the second surgery, Josetta was transferred to Rush-

Presbyterian Hospital under the care of Dr. Alexander Doolas.       On

September 16, 1998, Dr. Doolas performed a third surgery on

Josetta.    Several days after surgery, Josetta attempted to walk

and discovered her legs would not support her weight.     She was

told by her physicians this was a common side effect of her

abdominal surgeries.

     In late September 1998, she was transferred to a

rehabilitation center where she remained a patient until December

1998.    She continued to receive therapy and improved from a

                                  2
1-06-2448

wheelchair, to a walker, to a cane.    Josetta says she questioned

her doctors as to the cause of her continuing abdominal pain and

leg weakness.   None of the doctors could answer her questions.

     In March 1999, the plaintiffs spoke with Dr. Doolas.    Segran

Nair told Dr. Doolas he was considering using "legal resources"

to find out what was wrong with his wife’s legs.    Dr. Doolas said

he spoke on the telephone with Josetta, who asked him if he would

be affected if the Nairs went to a lawyer.    Dr. Doolas noted

Segran believed Dr. Bloom was responsible for the condition of

Josetta’s legs.   Dr. Doolas advised Josetta to get a

neurologist’s opinion.    He told her he did not believe Dr. Bloom

caused the neuropathy.    In a letter to Dr. Bloom, dated March 18,

1999, Dr. Doolas said Josetta had "bilateral weakness of both her

lower legs which is due to some neurologic defect that neurology

has not defined yet."    He said he explained to the Nairs that

"this was not related to her previous surgery."

     In the Spring of 1999, the Nairs consulted with attorney

Paul McMahon.   Segran Nair testified their purpose was to find

out what was wrong with Josetta’s legs.    The record contains a

letter, dated November 22, 1999, from McMahon to Rush-Copley,

indicating he represented Josetta Nair in a cause of action for

injuries and requesting a set of complete medical records.    Also

in the record is an authorization for the release of medical

                                  3
1-06-2448

records bearing Josetta Nair’s signature.       Segran Nair testified

McMahon told him they didn’t have a case.

     In the Spring of 2000, the Nairs consulted with another

attorney, Kathleen Zelner.   They signed a retention agreement

with Zelner.   Zelner sent the Nairs a letter and a reviewing

physician’s report three to six months afterward.       The Nairs had

no further communication with Zelner.       The letter and report are

not in the record.

     In August 2001, Dr. Patricia Boatwright performed surgery on

Josetta to remove ovarian cysts.       Dr. Boatwright’s discharge

summary indicated "the patient has a past medical history

significant for multiple abdominal surgeries, secondary to a

questionable mesenteric vein thrombosis following a surgery for

lysis of adhesions," and "the patient had also sustained some

nerve damage from her previous surgeries, which resulted in

bilateral lower extremity paresthesias and neuropathies."

Josetta says it was not until August 17, 2001, when she read Dr.

Boatwright’s discharge summary, that she first knew the injuries

to her legs and abdominal area were wrongfully caused by the

defendants.

     On August 29, 2002, plaintiffs filed their complaint against

the defendants.   On November 13, 2002, plaintiffs submitted two

physician’s reports concluding Dr. Bloom and Dr. Boule breached

                                   4
1-06-2448

the prevailing standard of care.       On September 29, 2003,

plaintiffs filed their second amended complaint.       Defendants

filed motions for summary judgment contending the complaint was

untimely filed.    The trial court entered summary judgment in

favor of the defendants.

DECISION

     Section 13-212 of the Code of Civil Procedure provides:

            "(a) Except as provided in Section 13-215 of

            this Act, no action for damages for injury or

            death against any physician, dentist,

            registered nurse, or hospital duly licensed

            under the laws of this State, whether based

            upon tort, or breach of contract, or

            otherwise, arising out of patient care shall

            be brought more than 2 years after the date

            on which the claimant knew, or through the

            use of reasonable diligence should have

            known, or received notice in writing of the

            existence of the injury or death for which

            damages are sought in the action, whichever

            of such date occurs first, but in no event

            shall such action be brought more than 4

            years after the date on which occurred the

                                   5
1-06-2448

            act or omission or occurrence alleged in such

            action to have been the cause of such injury

            or death."   735 ILCS 5/13-212(a) (West 2004).

     The statute of limitations begins to run "when a person

knows or reasonably should know of his injury and also knows or

reasonably should know that it was wrongfully caused."       Knox

College v. Celotex Corp., 88 Ill. 2d 407, 415, 430 N.E.2d 976

(1981).   "At that point the burden is upon the injured person to

inquire further as to the existence of a cause of action."

Witherell v. Weimer, 85 Ill. 2d 146, 156, 421 N.E.2d 869 (1981).

The term "wrongfully caused" is to be regarded as a general or

generic term rather than a term of art.     Knox College, 88 Ill. 2d

at 416.   The plaintiff need not have knowledge of a specific

defendant’s negligent conduct or of the existence of a cause of

action before triggering the statute.     Knox College, 88 Ill. 2d

at 415, citing Nolan v. Johns-Manville Asbestos, 85 Ill. 2d 161,

170-71, 421 N.E.2d 864 (1981).

            "At some point the injured person becomes

            possessed of sufficient information

            concerning his injury and its cause to put a

            reasonable person on inquiry to determine

            whether actionable conduct is involved.   At

            that point, under the discovery rule, the

                                   6
1-06-2448

            running of the limitations period commences."

            Knox College, 88 Ill. 2d at 416.

       In many, if not most, cases the time when an injured party

knows or reasonably should know of his injury and that it was

wrongfully caused is an issue of fact.    Witherell, 85 Ill. 2d at

156.    But where it is apparent from the undisputed facts that

only one conclusion can be drawn, the question becomes one for

the court.    Witherell, 85 Ill. 2d at 156.

       Summary judgment is proper where, "when viewed in the light

most favorable to the nonmoving party, the pleadings,

depositions, admissions, and affidavits on file reveal that there

is no genuine issue as to any material fact and that the moving

party is entitled to judgment as a matter of law."    General

Casualty Insurance Co. v. Lacey, 199 Ill. 2d 281, 284, 769 N.E.2d
18 (2002), citing 735 ILCS 5/2-1005(c) (West 2004).    We review a

grant of summary judgment de novo.    General Casualty Insurance,
199 Ill. 2d at 284.

       Defendants contend the limitations period began to run on

the date of Josetta’s second surgery, September 15, 1998, after

which she experienced new symptoms of leg pain, weakness, and

numbness in her legs.    Plaintiffs contend they did not know of

the defendants’ alleged malpractice until August 2001, within two

years of the filing of their complaint in August 2002.      We do not

                                  7
1-06-2448

agree with either contention.

     In her deposition, Josetta Nair was asked the following

questions and gave the following answers:

"Q. By the time you went to rehab back in ‘98, you knew that your

leg problem was associated with your surgeries, didn’t you?

A. Um-hum.

Q. Yes?

A. Yes.

Q. You knew you didn’t have the surgery on your legs, right?

A. Right.

Q. You knew that you hadn’t had prior problems with your legs.

A. Right.

Q. You knew that the thing that brought you into the hospital

first on September 2nd was your abdomen and not your legs.

A. Right.

Q. You had never had any problems whatsoever with your legs

before September 16th, true?

A. True.

Q. So there was no question in your mind that this new problem

with your legs was because of the surgeries you had undergone,

surgery or surgeries you had undergone?

                                8
1-06-2448

A. That all of my physical problems were a result of that, yes.

Q. But specifically your legs were a result of the surgery,

right?

A. Right."

      In his deposition, Segran Nair was asked the following

questions and gave the following answers:

"Q. And isn’t it the truth that certainly by March of 1999 you

believed that something that Dr. Bloom had done during the

surgery in September of 1998 had caused this problem with her

legs, isn’t that true?

***

A. Any normal person would think that a wife was walking and went

to surgery of the stomach and come out not walking.   So, of

course, anybody would think there’s got to be something,

something went wrong.

Q. And that’s what you thought--

A. That’s what I’m thinking.

Q. --as early as March of 1999, right?

A. Of course, yes.

***

Q. Did you ask Dr. Doolas what would happen if you hired a lawyer


                                   9
1-06-2448

or is that something your wife said?

A. No. I said that--he was upset at me that I asked him what

happened, like nobody knows what happened to my wife’s leg, why

she’s not walking.   And that’s when we said well, nobody is

answering our questions, so we have to use, you know, legal

resources to find out will my wife ever walk again or what’s

wrong with her.   How come she went for the surgery of the stomach

now she’s coming out and she can’t walk; that’s what we want.

Q. Now I know you’re not a doctor--

A. Right.

Q. --but as of this time in March of 1999 it was your personal

belief that something happened during the surgery that Dr. Bloom

had performed to cause your wife’s problems with her legs, is

that true?

A. I don’t know who causes it, but I knew something went wrong.

***

Q. So, you had an understanding in the spring of 2000 that Miss

Zelner expected to be paid based upon a recovery she would make

on your behalf in a lawsuit?

A. Right.    Well, she told me that she has to send it to a doctor

and the doctor needs to be compensated, and I said I don’t have

any money right now.   And that’s when we signed an agreement.

                                 10
1-06-2448

Q. So, did you have an understanding that by the spring of 2000

Miss Zelner was going to begin an investigation into the filing

of a potential lawsuit on your behalf and on behalf of your wife?

A. Yes.

Q. And that was in April or May of 2000?

A. Yes, somewhere."

     The plaintiffs rely on Young v. McKiegue, 303 Ill. App. 3d
380, 708 N.E.2d 493 (1999).   In Young, the plaintiff’s husband

was treated for pneumonia and died on the day he was to be

discharged from the hospital.   The plaintiff requested an autopsy

because she suspected inappropriate medical care contributed to

her husband’s death.    Young, 303 Ill. App. 3d at 383.    The

autopsy report indicated the death was from complications of

pneumonia.   Plaintiff retained an attorney to investigate the

nature of decedent’s death.   Plaintiff’s attorney received two

physician’s reports, on August 17, 1994, and on February 16,

1995, both concluding the treating physicians deviated from the

standard of care by failing to recognize decedent’s cardiac

distress.    Young, 303 Ill. App. 3d at 384.   In her complaint for

wrongful death, plaintiff contended it was not until receipt of

the second report in February 1995 that she knew decedent’s death

was possibly caused by a misdiagnosed cardiac event.      The trial

court dismissed plaintiff’s claims against several later-added

                                 11
1-06-2448

defendants, finding the limitations period began in December 1993

when plaintiff received the medical records and retained a

lawyer.   Young, 303 Ill. App. 3d at 385.

     The appellate court held the plaintiff knew or reasonably

should have known no later than August 17, 1994, when her

attorney received the first physician’s report, that her

husband’s death was wrongfully caused.    Plaintiff’s claims not

filed within two years of that date were time-barred.       Young, 303
Ill. App. 3d at 389.    The court further held an issue of fact

existed as to whether the plaintiff possessed the requisite

knowledge before August 1994.    Young, 303 Ill. App. 3d at 389.

The court said:

            "[S]uspecting wrongdoing is not the same as

            knowing that a wrong was probably committed.

            Furthermore, whether a party possessed the

            requisite constructive knowledge contemplates

            an objective analysis of the factual

            circumstances involved in the case.    Thus,

            the relevant determination rests on what a

            reasonable person should have known under the

            circumstances, and not on what the particular

            party specifically suspected."   Young, 303
Ill. App. 3d at 390, citing LaManna v. G.D.

                                 12
1-06-2448

            Searle & Co., 204 Ill. App. 3d 211, 218-19,

            561 N.E.2d 1170 (1990).

     In Young, the plaintiff was told her husband died from

complications of pneumonia, and she merely suspected he may have

received inappropriate medical care.   In this case, the

plaintiffs testified they knew the injuries to Josetta’s legs

were caused by the surgery on September 15, 1998, and they knew

the leg symptoms were not a normal outcome from abdominal

surgery.    Segran Nair testified plaintiffs retained a lawyer in

the Spring of 2000 for the purposes of filing a lawsuit against

the responsible physicians.    We find that by Spring 1999, or, at

the latest, by Spring 2000, when plaintiffs retained two

attorneys to    investigate a claim on their behalf, plaintiffs

knew or reasonably should have known of their injuries and that

the injuries were wrongfully caused.

     There is no requirement that the plaintiff must discover the

full extent of her injuries before the statute begins to run.

Hoffman v. Orthopedic Systems, Inc., 327 Ill. App. 3d 1004, 1010,

765 N.E.2d 116 (2002).    In Hoffman, 327 Ill. App. 3d at 1010, the

court found it significant that plaintiff retained an attorney

within six months of her operation, "demonstrating that she then

was on inquiry as to whether the injury was wrongfully caused,

thereby commencing the two-year limitations period within which

                                 13
1-06-2448

to take appropriate legal action."        A person knows or reasonably

should know an injury is "wrongfully caused" where he or she

possesses "sufficient information concerning [an] injury and its

cause to put a reasonable person on inquiry to determine whether

actionable conduct is involved."        Knox College, 88 Ill. 2d at

416.    At that point, it is plaintiff’s burden to inquire further

about the existence of a cause of action.        Witherell, 85 Ill. 2d

at 156.

       In so holding, we make no finding that plaintiff’s injury

was caused by a sudden, traumatic event.        "The classification of

an injury as ‘traumatic’ or ‘nontraumatic’ merely aids in the

determination of when the plaintiff discovered, or should have

discovered, that the injury was caused by the wrongful conduct of

a defendant."      Pszenny v. General Electric Co., 132 Ill. App. 3d
964, 966, 478 N.E.2d 485 (1985).        Regardless of how Josetta’s

injuries are classified, by the time plaintiffs consulted with

two attorneys, plaintiffs knew or reasonably should have known

their injuries were wrongfully caused.        Accordingly, plaintiffs’

complaint was filed more than two years after the limitations

period began and should have been dismissed.        See 735 ILCS 5/13-

212(a) (West 2004).     We affirm the trial court’s order granting

summary judgment to the defendants.

       Affirmed.

       GARCIA and R. GORDON, JJ., concur.


                                   14
1-06-2448
                  REPORTER OF DECISIONS - ILLINOIS APPELLATE COURT
                     (Front Sheet to be Attached to Each Case)



  Please use               JOSETTA NAIR and SEGRAN NAIR,
following form:
                                 Plaintiffs-Appellants,

  Complete                       v.
    TITLE
   of Case                 ALLEN BLOOM, M.D., MELVIN BOULE, M.D., and RUSH-
                           COPLEY MEMORIAL HOSPITAL and THE RUSH SYSTEM FOR
                           HEALTH,


                                 Defendants-Appellees.




  Docket Nos.                            No. 1-06-2448


    COURT                             Appellate Court of Illinois
                                      First District, 1st Division
   Opinion
    Filed                                 June 23, 2008


                                      (Give month, day and year)



  JUSTICES                 JUSTICE WOLFSON delivered the opinion of the court:

                           GARCIA, and R. GORDON, JJ., concur.




APPEAL from the      Lower Court and Trial Judge(s) in form indicated in margin:
Circuit Court of
Cook County; the           Appeal from the Circuit Court of Cook County.
Hon.___________,
Judge Presiding.            The Hon. Donald J. Suriano, Judge Presiding.




For APPELLANTS,      Indicate if attorney represents APPELLANTS or APPELLEES and
John Doe, of         include attorneys of counsel.       Indicate the word NONE if
Chicago.             not represented.




                                          15
1-06-2448
For APPELLEES,      For Appellants, Lionel Jean-Baptiste, JEAN-BAPTISTE &
Smith and Smith,    ASSOCIATES, of Evanston.
of Chicago
                    For Appellees - Rush-Copley Memorial Hospital and The Rush
Joseph Brown,       System for Health: HINSHAW & CULBERTSON LLP, of Chicago.
of counsel).        (Joshua G. Vincent, Peter A. Walsh, and David A.
                    Sorensen, of Counsel.)


Also add attor-     For Appellee Melvin Boule, M.D.: Carmel M. Cosgrave,
neys for third-     Michael Resis and Linda F. Newman, SMITH AMUNDSEN LLC,
party appellants    of Chicago.
and/or appellees.
                    For Appellee Allen Bloom, M.D.: Lawrence Helms, Kevin
                    Boyle and Elizabeth Bruer, SWANSON, MARTIN & BELL, LLP,
                    of Chicago.


                      (USE REVERSE SIDE IF NEEDED)




                                  16